        Case 2:20-cv-01063-AC Document 12 Filed 07/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN MILLSAP,                                     No. 2:20-cv-1063 AC P
12                       Plaintiff,
13           v.                                          ORDER
14    T. STANFIELD, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with this civil rights action filed pursuant to

18   42 U.S.C. § 1983. Plaintiff requests voluntary dismissal of this case without prejudice on the

19   ground that he commenced it before exhausting his administrative remedies. See ECF No. 10.

20   For good cause shown, plaintiff’s request will be granted.

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. This action is dismissed without prejudice; and

23          2. The Clerk of Court is directed to close this case forthwith.

24   DATED: June 30, 2020

25

26

27

28
